Citation Nr: 1010026	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-32 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a shoulder 
disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and T.O.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to April 
1990.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In December 2008 and August 2009, the Board remanded this 
case for further evidentiary development.  The requested 
development was completed, and the case has now been returned 
to the Board for further appellate action.

For reasons explained below, the issue of entitlement to 
service connection for a shoulder disability is addressed in 
the REMAND portion of the decision below and is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

A cervical spine disability was not diagnosed in service or 
for many years thereafter, and there is no competent medical 
evidence linking the Veteran's current cervical spine 
disability to service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service, 
nor may arthritis be presumed to be incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1131, 1133, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  38 C.F.R. § 3.159(b) (2009).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a July 2005 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A March 
2006 letter advised the Veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence 
which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records and service personnel 
records, VA treatment records and examination reports, 
private treatment records, Social Security Administration 
(SSA) records, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).


Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and degenerative arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that the onset of his neck and shoulder 
problems occurred in service in 1989, when he was standing on 
a ladder holding an air conditioning vent with one hand, and 
the vent slipped and hit him on the left side of his neck and 
left shoulder.  A November 1989 service treatment record 
documents this event, at which time it was noted that the 
vent hit the Veteran in the upper back across the shoulders, 
and he had full range of motion with tenderness in his neck 
upon examination at that time.  In February 1990, he 
complained of low, middle, and upper back pain, and it was 
noted that he had no history of traumatic incident.  At his 
April 1990 service separation examination, his neck and spine 
were evaluated as normal.

Following his discharge from service, the medical evidence of 
record reflects the Veteran's complaints of neck pain.  In a 
May 1990 VA hospital discharge summary, he reported that he 
had a back injury by falling from a ladder in service and had 
a muscle sprain.  In April 1991 VA treatment records, it was 
noted that he had pain in his cervical spine and shoulders; 
he had full range of motion in his neck, and a series of 
spinal X-rays were normal.  In April 1991 and May 1991 VA 
treatment records, the Veteran complained of upper and lower 
back pain, starting in January 1991 following an accident.  
In a November 1992 private treatment record, he reported that 
he had headaches which sometimes radiated to his neck and 
shoulders as well as left shoulder pain secondary to a vent 
falling from the ceiling and striking his shoulder two years 
prior.  In a May 1994 private treatment record, he complained 
of spasms in his neck and shoulder muscles and was assessed 
with intermittent trapezius spasms.  In a September 1995 
private treatment record, he indicated that he had had pain 
in his back at the junction of his shoulder and neck since an 
injury six years prior.

In an April 2003 private treatment record, it was noted that 
the Veteran woke up with right-sided neck pain two weeks 
prior.  In a September 2003 private treatment record, he 
reported a two-day history of neck pain and bilateral 
shoulder pain with no history of neck injury, and he was 
diagnosed with a cervical muscle strain.  In an October 2003 
private treatment record, the Veteran reiterated his 
complaints of right-sided neck pain since September 2003; X-
rays of his cervical spine were normal, and he was again 
assessed with cervical muscle strain.  In follow-up October 
2003 and November 2003 private treatment records, it was 
noted that his cervical muscle strain was much improved after 
physical therapy and medication.

During an August 2005 private medical examination, the 
Veteran reported a history of neck and back pain since 
December 1989, at which time he was mugged (causing back 
pain) and also an air vent came down and landed on his neck 
and shoulders (causing pain).  In an October 2005 private 
treatment record, he complained of chronic pain in his neck 
and back.  In a November 2005 private treatment record, he 
complained of neck pain, but it was noted that an X-ray of 
his cervical spine was overall unremarkable.  During a 
December 2005 SSA examination, the Veteran complained of 
chronic pain in his neck, upper back, and lung area stemming 
from childhood abuse as well as an injury in service when an 
air vent fell on his shoulder blades.  In a December 2005 
private treatment record, it was noted that he had a history 
of chronic neck pain for the past 15 years with a flare in 
autumn 2005.  In a November 2006 private treatment record, it 
was noted that he had upper back pain, with no evidence of 
bone injury, and it was noted to be most likely due to muscle 
bruising with inflammation and spasm.  

In a December 2006 private treatment record, the Veteran 
complained of upper back pain, after falling twice on the 
same area two weeks prior.  It was noted that he probably had 
muscle bruising and spasm from his recent injury; however, it 
was reiterated that his neck and upper back pain were first 
noted in December 1989 when he was mugged and then an air 
vent came down and landed on his neck and shoulders.  In an 
April 2008 private treatment record, he complained of upper 
back and neck pain.  In a September 2008 statement, the 
Veteran's private physician stated that it was possible but 
not certain that the Veteran's shoulder and back problems 
resulted directly from the air conditioning event in service.  
At his September 2008 hearing, the Veteran described the air 
vent incident in service and stated that he had been having 
severe pain ever since for the last 19 years.  In a December 
2008 private treatment record, he complained of left-sided 
upper back pain for years, secondary to distant injury.

During a May 2009 VA orthopedic examination, the Veteran 
described his 1989 air vent accident in service and reported 
that continuously since that time his muscles have been 
inflamed, weak, and damaged.  Accompanying X-rays revealed 
mild spondylosis in his lower cervical spine.  The May 2009 
VA examiner opined that it is less likely as not that the 
Veteran's cervical spondylosis is caused by or the result of 
military service, due to the following rationale: the 
Veteran's in-service injury occurred in 1989, cervical spine 
X-rays were normal in 1991 and 2003, and May 2009 cervical 
spine X-rays showed mild spondylosis that was not reflective 
of a process started 18 years earlier.  In a July 2009 
private treatment record, the Veteran reported having pain in 
his left upper back, status post an accident in 1989.

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding his 
cervical spine disability.  The Board acknowledges that the 
Veteran was hit by an air conditioning vent in the upper back 
across the shoulders during service in November 1989, as this 
incident is documented in his service treatment records.  In 
addition, the Board has considered the opinion of the 
Veteran's private physician, who stated in September 2008 
that it was possible but not certain that the Veteran's 
shoulder and back problems resulted directly from the air 
conditioning event in service.  In addition to being too 
speculative to be probative, such opinion was not accompanied 
by a review of the claims file, nor was an adequate rationale 
provided for the opinion.  In fact, this physician admitted 
that she had based her opinion on the very limited 
information available to her.  As such, this opinion is 
entitled to little, if any probative value.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. at 23 (medical opinions which are speculative or 
inconclusive in nature cannot support a claim).

Conversely, the May 2009 VA examiner reviewed the claims 
file, considered the Veteran's service treatment records, 
noted the in-service incident involving an air vent in 1989, 
thoroughly interviewed and examined the Veteran, and provided 
adequate reasoning and bases for the opinion.  Specifically, 
the examiner opined that the Veteran's current cervical spine 
disability is not related to his military service because the 
Veteran's in-service injury occurred in 1989, cervical spine 
X-rays were normal in 1991 and 2003, and May 2009 cervical 
spine X-rays showed mild spondylosis that was not reflective 
of a process started 18 years earlier.  Such opinion is 
assigned great probative value.

To the extent that the Veteran himself believes that there is 
a medical nexus between his cervical spine disability and his 
military service, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
competent to opine on matters requiring medical expertise, 
such as the etiology of orthopedic disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  Moreover, while the Veteran has 
reported experiencing symptoms in his neck since that injury, 
competent medical evidence is still required to relate the 
current disorder to the continuing symptomatology.  See 
Clyburn v. West, 12 Vet. App. 296, 301-302 (1999).  Here, the 
most probative medical evidence fails to link his current 
disorder to those complaints.

In sum, the Board finds that the preponderance of the 
evidence indicates that the Veteran's cervical spine 
disability was not present in service or for many years 
thereafter, and has not been shown by competent and 
probative medical evidence to be etiologically related to his 
active service.  Accordingly, service connection for a 
cervical spine disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for a shoulder 
disability.

At the Veteran's May 2009 VA orthopedic examination, the VA 
examiner noted that there was insufficient evidence for a 
diagnosis related to either shoulder, but then went on to 
render a diagnosis of left trapezius muscle strain and stated 
that the symptoms in the Veteran's left shoulder are likely 
caused by trapezius muscle strain/spasm.

Pursuant to the Board's August 2009 remand, the claims file 
was returned to the same May 2009 VA examiner for review and 
for an opinion as to whether it is at least as likely as not 
(50 percent probability or greater) that the diagnosed 
disability of left trapezius muscle strain is related to the 
Veteran's military service, to specifically include the air 
conditioning vent falling on the Veteran's upper back.  It 
was instructed that a rationale for all opinions expressed 
should be provided.

In a November 2009 medical opinion statement, the May 2009 VA 
examiner stated that the Veteran's trapezius muscle strain is 
less likely as not (less than 50/50 probability) caused by or 
a result of military service, specifically the air 
conditioning vent falling on the Veteran's upper back.  The 
examiner noted that a September 2009 letter in the claims 
file from the Veteran's private physician documented that the 
Veteran has been treated five times for trapezius muscle 
strain beginning in 2006, while the incident with the air 
conditioning vent occurred in 1989.  No further rationale was 
provided.

While the Veteran's private physician did state in a 
September 2009 letter that the Veteran has been treated more 
than five times for trapezius muscle strain since 2006, this 
letter also states that the Veteran has only been a patient 
of that physician since 2006.  Significantly, in addition to 
his treatment since 2006, the claims file reflects that the 
Veteran has complained repeatedly of shoulder pain to other 
treatment providers since April 1991.  Therefore, the Board 
has determined that the rationale provided by the VA examiner 
in the November 2009 opinion is inadequate.  Thus, the claims 
file should once again be returned to the May 2009 examiner 
to obtain an opinion with complete rationale as to whether 
the Veteran's left trapezius strain is related to his active 
service, taking into account his treatment for shoulder pain 
since April 1991.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner 
who conducted the May 2009 VA orthopedic 
examination, if available, to provide the 
following opinion after review of the 
entire claims file: for the diagnosed 
disability of left trapezius muscle 
strain, is it at least as likely as not 
(50 percent probability or greater) that 
such disability is related to the 
Veteran's military service, taking into 
account his treatment for shoulder pain 
since April 1991.  A complete rationale 
for all opinions expressed should be 
provided.  If the examiner determines that 
an examination of the Veteran is necessary 
to provide the requested opinion, then 
such examination should be scheduled.  If 
the previous examiner is no longer 
available, then the requested opinion 
should be rendered by another qualified 
examiner.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


